DETAILED ACTION
	This Final office action is in response to Applicant’s submission filed August 31, 2022.  Applicant’s amendment amended claims 1, 4-10, and 12-20.  Currently Claims 1-20 are pending.  Claims 1, 10 and 17 are the intendent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1, 11 and 18 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1, 2, 7, 8, 10, 11, 14, 15, 17 and 20 in the previous office action is maintained.
	Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant’s arguments, see Specification Paragraphs 19, 20 63; Figure 6; Remarks:  Pages 13, 14, filed August 31, 2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1, 10 and 17 has been withdrawn. 

Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Applicant’s disclosure provides sufficient detail to demonstrate possession of the method steps in claims 2, 7, 8, 11, 14, 15, 17 and 20 which have been rejected under 35 U.S.C. 112(a).
Regarding Claims 2 and 11 Applicant argues that Specifications Paragraphs 23-49 and Figure 6 (Remarks:  Last Paragraph, Page 16; Paragraph 1, Page 17) provide sufficient detail to demonstrate support for the step of “generating a new version of the RPA robot that is configured to execute the local workflow”, the examiner respectfully disagrees.
While Applicant’s disclosure appears to suggest that a human user (developer, skilled artisan) with their skills and experience maybe capable of generating (coding, creating, etc.) a new RPA robot (software application/code, bot, etc.) the claims recite that the system/computer performs the generating step wherein Applicant's disclosure lacks sufficient support to demonstrate possession of a system that automatically/independent of a human user is capable of generating a new RPA robot (e.g. writing software code by the system that is capable of performing/executing the local workflow).
Figure 6 merely shows a plurality of pipelines/workflows some with incorrect or correct inputs/outputs labeled/marked, this figure fails to discuss/disclose at any level of detail the generating of a new RPA robot by the system
Merely pointing to over 26 paragraphs and stating that those paragraphs disclose the claimed generation of a new RPA robot by the system is insufficient.  Examiner suggest Applicant specifically map the claim language to specific paragraphs/sentence/figure elements of Applicant’s disclosure to demonstrate possession.
Regarding Claims 7, 14 and 17 Applicant argues that one skilled in the art would understand whether a result is correct  (Remarks:  Paragraph 2, Page 17), however Applicant fails to provide arguments directed to the claimed limitations in claims 7, 14 and 17.  the examiner respectfully disagrees.
While Applicant’s disclosure appears to suggest that a human user (developer, skilled artisan) with their skills and experience maybe capable of reconfiguring a ML model the claims recite that the system/computer performs the ML model reconfiguration step wherein Applicant's disclosure lacks sufficient support to demonstrate possession of a system that automatically/independent of a human user is capable of reconfiguring a ML model (on its own) until the output of the pipeline is correct or all components have been checked as claimed.
At best Specification Paragraph 63, see below, discloses in a single sentence that a wished for capability of the invention includes “Reconfiguring the first component may include modifying parameters for the component, changing its logic, causing the component to call a different ML model, any combination thereof, etc.”, however this single sentence fails to disclose a specific algorithm for HOW or WHAT parameters of the ML model to change or HOW or WHAT logic of the ML model to change or WHAT different ML model to call.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0063] In some embodiments, the identification of the models or other components to be applied to the pipeline may be similar to the process described above with respect to FIG. 6. For instance, when the pipeline is not producing output or not producing the correct output, the input and output of the first component may be checked. If one or both of the input and output are incorrect, corrective action may be taken (e.g., by analyzing the data source in the case of an input error or reconfiguring or replacing the first component if there is an output error). Analyzing the data source may include checking logic in software, a system a robot, etc. that is producing the input. For instance, one or more SQL commands in database operations may be incorrect.  Reconfiguring the first component may include modifying parameters for the component, changing its logic, causing the component to call a different ML model, any combination thereof, etc. If the input and output of the first component are correct, the output of the second component may be checked, then the third component, and so on until all components that are not working properly in the pipeline have been identified and addressed. 

Regarding Claims 8, 15 and 20, Applicant argues that Specification Paragraph 63 provides sufficient detail to demonstrate possession of the step of “wherein the reconfiguring comprises modifying parameters for the respective ML model, changing logic of the respective ML model, causing the respective ML model to call a different ML model or any combination thereof” (Remarks:  Paragraph 2, Page 17), the examiner respectfully disagrees.
As discussed above while Applicant’s disclosure may to suggest that a human user (developer, skilled artisan) with their skills and experience maybe capable of reconfiguring a ML model the claims recite that the system/computer performs the ML model reconfiguration steps (i.e. modifying ML parameters, change ML logic or having the ML call a different ML) wherein Applicant's disclosure lacks sufficient support to demonstrate possession of a system that automatically/independent of a human user is capable of reconfiguring a ML model (on its own) until the output of the pipeline is correct or all components have been checked as claimed.
At best Specification Paragraph 63, see below, discloses in a single sentence that a wished for capability of the invention includes “Reconfiguring the first component may include modifying parameters for the component, changing its logic, causing the component to call a different ML model, any combination thereof, etc.”, however this single sentence fails to disclose a specific algorithm for HOW or WHAT parameters of the ML model to change or HOW or WHAT logic of the ML model to change or WHAT different ML model to call.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Accordingly, the claims remain rejected under 35 U.S.C. 112(a).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., computer vision, verifying location of a button on a screen, OCR, etc.; Remarks:  Paragraph 1, Page 16) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner notes that Applicant’s August 31st response failed to include any substantial arguments directed to the pending 35 U.S.C. 101 rejection of claims 1-20.
Examiner notes that no allowable subject matter has been indicated in any of the previous office actions or interviews with Applicant’s representative(s).
Examiner suggest Applicant amend the independent claims to be of commensurate scope.  Perhaps an independent claim directed to a system, a computer implemented method and a computer program product.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 10 and 17, the claims recite “identifying one or more ML models to be applied to the pipeline and/or modified in the pipeline of the global workflow to repair the global workflow or specialize the global workflow for the scenario” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of identifying ML models to be applied OR modified in the pipeline to repair the workflow or specialize the workflow for a scenario as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraphs 5-7, each include a single sentence stating that an intended use of the invention is to employ AI driven testing to identify ML/components to be applied or modified in a pipeline of a global workflow to repair or specialize the workflow.  None of these paragraphs, like the remainder of Applicant’s disclosure provides a specific algorithm that would enable one to program a computer to identify ML models to repair OR specialize of any kind of workflow/pipeline/scenario much alone identify machine learning models to be applied OR modified in a pipeline or to subsequently identifying components/ML models to repair or specialize a global workflow for a scenario as claimed.  This brief mention of an undisclosed algorithm that may be used employ AI driven testing to identify ML/components to be applied or modified in a pipeline of a global workflow to repair or specialize the workflow is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 61 discloses that the invention repairs the pipeline by attempting to find a solution by testing new components by inserting them into the output in order to produce a correct output.  This paragraph fails to disclose HOW to identify ML models to be applied or modified in a pipeline of a global workflow to repair or specialize the workflow for a ‘scenario’ (undefined) as claimed.  For example, how does the invention identify ML models to specialize the workflow for an undefined ‘scenario”? How does the system determine where or how to insert the identified ML models into the pipeline/workflow to specialize the pipeline/workflow?  How does one program a computer to modify (i.e. automatically by the system) ML models in a pipeline of a ‘global’ workflow (e.g. which ML models are to be modified? How are the ML models modified?).  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 2 and Figure 7, Element 730 disclose in a single sentence and as a black box that an intended use of the invention is to identify ML models to be applied or modified in a pipeline of a global workflow to repair or specialize the workflow.  Neither this Paragraph nor Figure 7 disclose a specific algorithm for identifying one or more ML models to be applied to the pipeline and/or modified in the pipeline of the global workflow to repair the global workflow or specialize the global workflow for the scenario as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “identify one or more ML models to be applied to the pipeline and/or modified in the pipeline of the global workflow to repair the global workflow or specialize the global workflow for the scenario” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to identify one or more ML models to be applied to the pipeline and/or modified in the pipeline of the global workflow OR HOW to identify ML models to repair the global workflow or specialize the global workflow for the scenario OR HOW to repair/replace ML models).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “identify one or more ML models to be applied to the pipeline and/or modified in the pipeline of the global workflow to repair the global workflow or specialize the global workflow for the scenario” as claimed.

Regarding claims 2 and 11, the claims recite “generating a new version of the RPA robot that is configured to execute the local workflow” (Claim 2) and “generating an RPA root configured to execute the local workflow” (Claim 11) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of generating an RPA robot configured to execute a local workflow as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Only specification Paragraph 64 tangentially mentions that a " new version of the RPA robot is then generated to execute the local workflow at 750. The new version of the RPA robot is deployed at 760 and the local workflow is executed by the new version of the RPA robot at 770."  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose a specific algorithm for generating an RPA robot as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generating a new version of the RPA robot that is configured to execute the local workflow” (Claim 2) and “generating an RPA root configured to execute the local workflow” (Claim 11) as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate an RPA robot configured to execute a local workflow).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “generating a new version of the RPA robot that is configured to execute the local workflow” (Claim 2) and “generating an RPA root configured to execute the local workflow” (Claim 11) as claimed.

Regarding claims 7, 14, and 17, the claims recite “wherein the identifying of the one or more ML models comprises:  checking an output of a first ML model of the pipeline; when the output of the first ML model is incorrect, reconfiguring or replacing the first ML model; and checking the outputs of each subsequent component in the pipeline and reconfiguring or replacing each incorrectly operating ML model until an output of the pipeline is correct or outputs of all components have been checked”  wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of AI drive testing (see discussion above) much alone HOW to check to determine when the output of a component is correct or incorrect or HOW to reconfigure a component to product a correct output OR HOW to replace a component to produce a correct output. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 7 recites in a single sentence that "The AI-driven testing also includes checking outputs of each subsequent component in the pipeline and reconfiguring or replacing each incorrectly operating component until an output of the pipeline is correct or outputs of all components have been checked."  This single sentence fails to disclose a specific algorithm for performing AI driven testing that includes how to check for incorrect component inputs/outputs or how to reconfigure components or replacing components as claimed.
Specification Paragraph 61 discloses that the invention repairs the pipeline by attempting to find a solution by testing new components by inserting them into the output in order to product a correct output.  This paragraph fails to disclose how the invention finds/identifies new components (e.g. what components need to be repaired, what components are capable of repairing the pipeline, what components are compatible with the pipeline, what components perform similar processing functions as the component to be repaired or replaced?).  This brief mention of ‘attempting to find a solution’ is insufficient to demonstrate possession of the step of checking an output of a first component of the pipeline; when the output of the first component is incorrect, reconfiguring or replacing the first component; and checking the outputs of each subsequent component in the pipeline and reconfiguring or replacing each incorrectly operating component until an output of the pipeline is correct or outputs of all components have been checked as claimed.
Specification Paragraph 63, below (emphasis added), tangentially mentions checking both input/output of components of the pipeline and that a corrective action may be take (e.g. by analyzing the data source in the case of an input error or reconfiguring or replacing the first components if there is an output error.  This paragraph fails to disclose how to analyze a data source or how to reconfigure a component/ML model (e.g. what settings to change, what logic to change, etc.).  While Paragraph 63 mentions that SQL commands might be incorrect, the paragraph fails to disclose how to determine the SQL commands are not correct and then subsequently how to revise/reconfigure the SQL commands to make them correct.  The paragraph also fails to disclose how to replace non-working components as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0063] In some embodiments, the identification of the models or other components to be applied to the pipeline may be similar to the process described above with respect to FIG. 6. For instance, when the pipeline is not producing output or not producing the correct output, the input and output of the first component may be checked. If one or both of the input and output are incorrect, corrective action may be taken (e.g., by analyzing the data source in the case of an input error or reconfiguring or replacing the first component if there is an output error). Analyzing the data source may include checking logic in software, a system a robot, etc. that is producing the input. For instance, one or more SQL commands in database operations may be incorrect.  Reconfiguring the first component may include modifying parameters for the component, changing its logic, causing the component to call a different ML model, any combination thereof, etc. If the input and output of the first component are correct, the output of the second component may be checked, then the third component, and so on until all components that are not working properly in the pipeline have been identified and addressed. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “wherein AI-driven testing comprises:  checking an output of a first component of the pipeline; when the output of the first component is incorrect, reconfiguring or replacing the first component; and checking the outputs of each subsequent component in the pipeline and reconfiguring or replacing each incorrectly operating component until an output of the pipeline is correct or outputs of all components have been checked”  as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to check to determine when the output of a ML model is correct or incorrect or HOW to reconfigure a ML model to produce a correct output (manually or automatically by the system) OR HOW to replace a ML model to produce a correct output).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “wherein AI-driven testing comprises:  checking an output of a first component of the pipeline; when the output of the first component is incorrect, reconfiguring or replacing the first component; and checking the outputs of each subsequent component in the pipeline and reconfiguring or replacing each incorrectly operating component until an output of the pipeline is correct or outputs of all components have been checked”   as claimed.

Regarding claims 8, 15 and 20, the claims recite “wherein the reconfiguring comprises modifying parameters for the respective ML model, changing logic of the respective ML model, causing the respective ML model to call a different ML model or any combination thereof” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of reconfiguring components (see discussion above) much alone HOW to modifying parameters for the respective ML model, HOW to change logic of the respective ML model, causing the ML model to call a different ML model as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 63, see above, discloses in a single sentence that a wished for capability of the invention is “Reconfiguring the first component may include modifying parameters for the component, changing its logic, causing the component to call a different ML model, any combination thereof, etc.”, however this single sentence fails to disclose a specific algorithm for HOW or WHAT parameters of the component to change or HOW or WHAT logic of the component to change or WHAT different ML model to call.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “wherein reconfiguring comprises modifying parameters for the respective component, change logic of the respective component, causing the component to call a different ML model or any combination thereof” as claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 10 and 17, the claims are directed to the abstract idea of workflow. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, workflow (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are configuring components in a pipeline of a ‘local’ workflow, wherein workflow is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “executing”, “determining”, “identifying”, and “generating” recite functions of the workflow are also directed to an abstract idea.   The intended purpose of independent claims 1, 10, and 17 appears to be enable the generating a ‘local’ workflow/pipeline.  Accordingly, the claims recite an abstract idea – fundamental economic practice, workflow management.  The exceptions are the additional limitations of generic computer elements: computing system, RPA robot (software per se), software application.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  computing system, RPA robot (software per se), software application.   These generic computing components are merely used to receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's workflow in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computing system, RPA robot (software per se), software application the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of executing a global workflow (Claim 1 only), determining that a/the pipeline is not working (Claims 1, 10), identifying one or more M models to be applied or modified, and generating a local pipeline all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computing system, RPA robot (software per se), and software application nothing in the claimed steps precludes the step from practically being performed in the mind. The recitation of a computer-implemented method in the preamble has not been given patentable weight.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea.  The mere nominal recitation of a generic computer (computing system, software) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic a computing system, RPA robot (software per se), and software application are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9, 11-16 and 18-20, the claims are directed to the abstract idea of workflow and merely further limit the abstract idea claimed in independent claims 1, 10 and 17.  
Claim 2 further limits the abstract idea by generating a new version of the RPA robot (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by deploying and executing the new RPA robot (a more detailed abstract idea remains an abstract idea). Claims 4 and 12 limit the abstract idea by notifying an RPA developer when a ML model to be applied cannot be identified (a more detailed abstract idea remains an abstract idea). Claim 5 further limits the abstract idea by sending a communication to an RPA developing including the workflow or ML model that are not functioning (a more detailed abstract idea remains an abstract idea). Claims 6 and 13 further limits the abstract idea by receiving guidance from the developer related to a repaired version of the pipeline, workflow or ML model (a more detailed abstract idea remains an abstract idea). Claims 7 and 14 further limits the abstract idea by repairing/replacing pipeline components in response to checking the outputs are correct (a more detailed abstract idea remains an abstract idea).   Claims 8 and 15 further limits the abstract idea by limiting reconfiguring to modifying parameters, changing logic, calling a different ML model (a more detailed abstract idea remains an abstract idea).   Claims 9 and 16 further limits the abstract idea by analyzing an input and when incorrect analyzing a data source of the input of the first ML model (a more detailed abstract idea remains an abstract idea). Claim 11 further limits the abstract idea by generating a version of the RPA robot deploying and executing the RPA robot (a more detailed abstract idea remains an abstract idea). Claim 18 further limits the abstract idea by determining that a pipeline of a global workflow is not working correctly for a scenario (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Polleri et al., U.S. Patent Publication No. 20210081848 discloses a software development environment (workbench) for machine learning pipeline adjusting/reconfiguring components when output incorrect (Figure 3).
Salonidis et al., U.S. Patent Publication No.  20210065048 discloses a graphical user interface for visualizing machine learning pipelines.
Jones et al., U.S. Patent No.  11269911 discloses a graphical user interface (workbench) for managing/configuring machine learning stages in a ML pipeline.
Dhingra et al., U.S. Patent Publication No. 20200242516 discloses AI data pipeline generation system.
Goyal et al., U.S. Patent No. 11042458 discloses a system and method for optimization of RPA processes/workflows including identifying potential process failures.
Safary et al, U.S. Patent No. 10710239 discloses a system/method for updating (reconfigured) RPA robots (code) based on exceptions (e.g. incorrect output).
Singh, U.S. Patent No. 10963231 discloses an AI driven generation/creation of an RPA workflow pipeline (chain) wherein components of the pipeline include machine learning models and RPA robots.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623